DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 07/06/2022.  Claims 1-20 are pending; claims 8-13 are withdrawn, and, claims 1-7 and 14-20 are examined below.  The earliest effective filing date of the present application is 11/20/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0181951 to Goldfinger et al. (“Goldfinger”) in view of U.S. Pat. Pub. No. 2013/0191898 to Kraft (“Kraft”).

With regard to claims 1, 7, 14, and 20, Goldfinger discloses the claimed computer-network implemented method for providing authenticated access to an electronic resource, the method comprising: 
 	receiving one or more data sets representing transaction data of a transaction, from one or more data stores associated with one or more point of sale computing devices, the transaction data including at least a transaction ID (see [0056-57], where the intermediary device received data from POS terminal relating to the transaction, such as “product information” which is considered to be transaction ID); 
 	processing the one or more data sets to extract the transaction data and to generate one or more associations between the transaction data, a merchant identifier corresponding with the point of sale computing device and one or more financial statement records stored at a financial institution computing system (see e.g. [0057, 58] where extractions and categorical associations are made using the analysis algorithms 114 to associate a merchant identifier such as “terminal identification, store identification, salesperson identification”, with transcation data such as “timestamp”, “product information” etc., and with the one or more financial records as shown in e.g. [0059] “credit card number, bank routing number, network payment service identification information, etc.” associated with the known data of transaction data and merchant data.  The examiner finds that all of this information such as  is “one or more financial statement records stored at a financial institution computing system,” as claimed); 
 	maintaining an enhanced data structure storing the one or more financial statement records enhanced with the transaction data based on the one or more generated associations between the transaction data and the one or more financial statement records (see [0059] where all of this information is encrypted, or “enhanced”, “For example, the intermediary device 102 may recognize and encrypt transaction fulfillment information (e.g., credit card number, bank routing number, network payment service identification information, etc.). The intermediary device 102, in one example, may encrypt all collected and (optionally) analyzed data prior to providing the data to the analysis server 108. In other examples, the intermediary device 102 may include transformation algorithms 116 for compressing transaction data, filtering transaction data, recognizing textual information in a graphics format through optical character recognition (OCR), and/or packetizing transaction data for transmission to the analysis server 108.”); and 
 	receiving, from a user device, a signal indicative of a user request to access the electronic resource (see [0223] signal to sign in from the user);
 	responsive to a received signal indicative of a user request to access the electronic resource [automatically performing an action(s)] (see [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156 and determine that the customer does not wish to receive a printed receipt.  The electronic receipt engine 164 may issue a command to the enhanced intermediary device 152 to block the printing of the paper receipt at the receipt printer 106.  In some implementations, the command is relayed to the enhanced intermediary device 152 through the loyalty terminal 154.  In other implementations, the command is provided directly to the enhanced intermediary device 152 (e.g., through a wired or wireless connection between the analysis server 108 and the enhanced intermediary device 152).”; for command to display e-receipt on mobile device 160, see Fig. 1B, where e-receipt 168 command (4) is sent to customer device 160 for display on mobile device; see further [0197] “In some implementations, receipt data, e.g., in an electronic signal or message, e.g., a "send receipt via email" command from the POS device serves as a signal to the capture device that the transaction has ended.”).
 	 
	However, Goldfinger is silent regarding the following limitations: 
generating an interface element for presenting one or more security questions at the user device, the one or more security questions being generated based on at least one financial statement record associated with the user from the one or more financial statement records in the enhanced data structure, and
 	when a correct response to the security question is received, providing access to the electronic resource; and 
	wherein the at least one of the one or more security questions is generated based on itemized transaction data from the transaction from the one or more data stores associated with the one or more point of sale computing devices.  
 	However, Kraft teaches at e.g. [0002-3], [0026], [0027], [0069], [0105], [0108-110], [0120-174] that it would have been obvious to one of ordinary skill in the identity verification art to include the ability to 
generating an interface element for presenting one or more security questions at the user device (see e.g. [0069]), the one or more security questions being generated based on at least one financial statement record associated with the user from the one or more financial statement records in the enhanced data structure (see e.g. [0026], [0105], [0108], [0109], [0110], [0120-172] showing examples of the data can be data into account regarding the various security questions, where this includes [0124] Cash & credit purchases [0123] ISP and email usage, records, and transactional data [0141] Financial and credit data as provided by the three major credit bureaus.  [0159] Insurance claims databases, such as CLUE, which store information about insurance claims made by individuals and organizations. [0160] Warranty registration databases.), and
 	when a correct response to the security question is received, providing access to the electronic resource (see [0027] where the user will have access to the TOC if they pass the questionnaire and other quizzes/tests, thereby having access to or signing up for the TOC); and 
	wherein the at least one of the one or more security questions is generated based on itemized transaction data from the transaction from the one or more data stores associated with the one or more point of sale computing devices (see e.g. where the questions are based on at least [0123] ISP and email usage, records, and transactional data [0124] Cash & credit purchases [0149] Retailer databases including customer loyalty databases, demographic databases, personal and group purchasing information, etc. [0191] The data returned in 1020 would not violate HIPPA and would take the form of a question, e.g. "The last time you visited Dr. Kildare was (a) Never (b) 2 days ago (c) 2 months ago (d) 2 years ago."; [0026] Other kinds of questions can be based on the identity of a mortgage company, criminal records, and/or any of the information the system accesses.).
	For claims 7 and 20, the security questions are based on a timestamp falling with a time period from a current time such as shown at Kraft, [0018] "Your last ATM withdrawal was "a) 1 week ago at night, b) 3 days ago in the morning, c) 1 month ago, d) more than 1 month ago." [0191] The data returned in 1020 would not violate HIPPA and would take the form of a question, e.g. "The last time you visited Dr. Kildare was (a) Never (b) 2 days ago (c) 2 months ago (d) 2 years ago."
	Therefore, it would have been obvious to one of ordinary skill in the identity verification art at the time of filing to modify the teachings of Goldfinger to include the ability to dynamically generate security questions based on financial records and itemized transaction data, as claimed, and in response to correctly answering the questions then providing access to an electronic resource such as the TOC, as shown in Kraft, where this is beneficial as shown in Kraft at e.g. [0002-10].

    PNG
    media_image1.png
    384
    865
    media_image1.png
    Greyscale


With regard to claims 2 and 15, Goldfinger further discloses responsive to a received signal indicative of a request to view an electronic receipt, automatically generating: an electronic receipt based on the transaction ID and the enhanced data structure, and an electronic command for a display of an interface device to render presentation of the electronic receipt (see [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156 and determine that the customer does not wish to receive a printed receipt.  The electronic receipt engine 164 may issue a command to the enhanced intermediary device 152 to block the printing of the paper receipt at the receipt printer 106.  In some implementations, the command is relayed to the enhanced intermediary device 152 through the loyalty terminal 154.  In other implementations, the command is provided directly to the enhanced intermediary device 152 (e.g., through a wired or wireless connection between the analysis server 108 and the enhanced intermediary device 152).”; for command to display e-receipt on mobile device 160, see Fig. 1B, where e-receipt 168 command (4) is sent to customer device 160 for display on mobile device; see further [0197] “In some implementations, receipt data, e.g., in an electronic signal or message, e.g., a "send receipt via email" command from the POS device serves as a signal to the capture device that the transaction has ended.”).

With regard to claims 3 and 16, Goldfinger further discloses populating the enhanced data structure with merchant formatting preferences, and wherein generating of the electronic receipt comprises traversing the enhanced data structure and configuring visual presentment in accordance with the merchant formatting preferences (see e.g. [0065]).  

With regard to claims 4 and 18, Goldfinger further discloses where the merchant formatting preferences comprise at least one of: associated branding images, visual element sizing, and visual element positioning (see e.g. [0065]).  

With regard to claims 5 and 17, Goldfinger further discloses populating the enhanced data structure with user formatting preferences, and wherein generating of the electronic receipt comprises traversing the enhanced data structure and configuring visual presentment in accordance with the user formatting preferences (see e.g. [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156 and determine that the customer does not wish to receive a printed receipt.  The electronic receipt engine 164 may issue a command to the enhanced intermediary device 152 to block the printing of the paper receipt at the receipt printer 106.”).  

With regard to claims 6 and 19, Goldfinger further discloses generating one or more security questions for authentication of a user based at least on the enhanced data structure and the transaction data (see [0223], where based on the enhanced data and product data, the user is presented with the question of whether the user wants to click to sign up to receive such coupon data to save money).  Further, see rejection of claim 1 and teachings of Kraft.


Response to Arguments
Applicant’s arguments with regard to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687